Exhibit 99.2 VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions, except per share amounts) (Unaudited) Three Months Nine Months Ended September 30 Ended September 30 2009 2008 2009 2008 OPERATING REVENUES: Gas utility $ 93.4 $ 143.9 $ 759.9 $ 1,002.4 Electric utility 143.0 147.9 400.7 402.3 Nonutility revenues 113.2 119.6 359.7 372.7 Total operating revenues 349.6 411.4 1,520.3 1,777.4 OPERATING EXPENSES: Cost of gas sold 28.0 80.2 440.6 686.0 Cost of fuel and purchased power 50.1 48.7 147.4 143.2 Cost of nonutility revenues 36.2 51.0 153.7 198.4 Other operating 129.6 127.9 377.6 368.4 Depreciation and amortization 53.9 47.7 158.3 142.5 Taxes other than income taxes 11.3 12.7 48.0 53.9 Total operating expenses 309.1 368.2 1,325.6 1,592.4 OPERATING INCOME 40.5 43.2 194.7 185.0 OTHER INCOME (EXPENSE): Equity in earnings (losses) of unconsolidated affiliates (0.6 ) 21.5 (11.3 ) 29.0 Other income (loss)- net 4.1 (3.7 ) 10.6 2.4 Total other income (expense) 3.5 17.8 (0.7 ) 31.4 INTEREST EXPENSE 25.8 23.9 74.0 72.4 INCOME BEFORE INCOME TAXES 18.2 37.1 120.0 144.0 INCOME TAXES 5.8 13.9 41.5 52.1 NET INCOME $ 12.4 $ 23.2 $ 78.5 $ 91.9 AVERAGE COMMON SHARES OUTSTANDING 80.8 80.6 80.7 77.6 DILUTED COMMON SHARES OUTSTANDING 81.1 80.9 81.0 78.0 EARNINGS PER SHARE OF COMMON STOCK BASIC $ 0.15 $ 0.29 $ 0.97 $ 1.18 DILUTED $ 0.15 $ 0.29 $ 0.97 $ 1.17 VECTREN UTILITY HOLDINGS AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions) (Unaudited) Three Months Nine Months Ended September 30 Ended September 30 2009 2008 2009 2008 OPERATING REVENUES: Gas utility $ 93.4 $ 143.9 $ 759.9 $ 1,002.4 Electric utility 143.0 147.9 400.7 402.3 Other 0.4 0.6 1.2 1.8 Total operating revenues 236.8 292.4 1,161.8 1,406.5 OPERATING EXPENSES: Cost of gas sold 28.0 80.2 440.6 686.0 Cost of fuel and purchased power 50.1 48.7 147.4 143.2 Other operating 69.9 69.2 227.9 217.7 Depreciation and amortization 45.9 41.6 134.8 123.2 Taxes other than income taxes 10.8 11.7 46.2 51.8 Total operating expenses 204.7 251.4 996.9 1,221.9 OPERATING INCOME 32.1 41.0 164.9 184.6 OTHER INCOME - NET 2.1 0.7 6.1 4.9 INTEREST EXPENSE 20.2 19.6 58.9 59.5 INCOME BEFORE INCOME TAXES 14.0 22.1 112.1 130.0 INCOME TAXES 5.3 8.5 40.6 49.6 NET INCOME $ 8.7 $ 13.6 $ 71.5 $ 80.4 VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED BALANCE SHEETS (Millions - Unaudited) September 30, December 31, 2009 2008 ASSETS Current Assets Cash & cash equivalents $ 15.3 $ 93.2 Accounts receivable - less reserves of $6.0 & $5.6, respectively 126.8 226.7 Accrued unbilled revenues 46.8 197.0 Inventories 163.6 131.0 Recoverable fuel & natural gas costs - 3.1 Prepayments & other current assets 109.7 124.6 Total current assets 462.2 775.6 Utility Plant Original cost 4,530.9 4,335.3 Less:accumulated depreciation & amortization 1,689.4 1,615.0 Net utility plant 2,841.5 2,720.3 Investments in unconsolidated affiliates 172.9 179.1 Other utility and corporate investments 29.6 25.7 Other nonutility investments 46.1 45.9 Nonutility property - net 455.2 390.2 Goodwill - net 240.8 240.2 Regulatory assets 218.8 216.7 Other assets 33.7 39.2 TOTAL ASSETS $ 4,500.8 $ 4,632.9 LIABILITIES & SHAREHOLDERS' EQUITY Current Liabilities Accounts payable $ 135.4 $ 266.1 Accounts payable to affiliated companies 24.5 75.2 Refundable fuel & natural gas costs 34.1 4.1 Accrued liabilities 154.9 175.0 Short-term borrowings 161.4 519.5 Current maturities of long-term debt 0.3 0.4 Long-term debt subject to tender 10.0 80.0 Total current liabilities 520.6 1,120.3 Long-term Debt - Net of Current Maturities & Debt Subject to Tender 1,629.4 1,247.9 Deferred Income Taxes & Other Liabilities Deferred income taxes 432.6 353.4 Regulatory liabilities 322.1 315.1 Deferred credits & other liabilities 232.2 244.6 Total deferred credits & other liabilities 986.9 913.1 Common Shareholders' Equity Common stock (no par value) – issued & outstanding 81.1 and 81.0 shares, respectively 664.0 659.1 Retained earnings 710.1 712.8 Accumulated other comprehensive income (loss) (10.2 ) (20.3 ) Total common shareholders' equity 1,363.9 1,351.6 TOTAL LIABILITIES & SHAREHOLDERS' EQUITY $ 4,500.8 $ 4,632.9 VECTREN CORPORATION AND SUBSIDIARYCOMPANIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Millions - Unaudited) For the nine months ended September 30, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 78.5 $ 91.9 Adjustments to reconcile net income to cash from operating activities: Depreciation & amortization 158.3 142.5 Deferred income taxes & investment tax credits 55.2 57.2 Equity in earnings (loss) of unconsolidated affiliates 11.3 (29.0 ) Provision for uncollectible accounts 15.3 12.9 Expense portion of pension & postretirement periodic benefit cost 7.8 5.8 Other non-cash charges - net (1.0 ) 19.1 Changes in working capital accounts: Accounts receivable & accrued unbilled revenue 234.0 148.7 Inventories (32.0 ) (77.3 ) Recoverable/refundable fuel & natural gas costs 33.1 (49.0 ) Prepayments & other current assets 30.6 (10.4 ) Accounts payable, including to affiliated companies (169.9 ) (30.9 ) Accrued liabilities (17.4 ) 75.1 Unconsolidated affiliate dividends 11.3 9.3 Changes in noncurrent assets (6.9 ) 1.3 Changes in noncurrent liabilities (38.6 ) (23.5 ) Net cash flows from operating activities 369.6 343.7 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from: Issuance of common stock - 124.9 Long-term debt 311.6 171.2 Dividend reinvestment plan & other 4.5 - Requirements for: Dividends on common stock (81.2 ) (75.6 ) Retirement of long-term debt (2.7 ) (104.1 ) Other financing activities - (0.1 ) Net change in short-term borrowings (358.1 ) (202.9 ) Net cash flows from financing activities (125.9 ) (86.6 ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from: Other collections 1.2 6.1 Requirements for: Capital expenditures, excluding AFUDC equity (321.8 ) (258.7 ) Unconsolidated affiliate investments (0.2 ) (0.2 ) Other investments (0.8 ) (10.8 ) Net cash flows from investing activities (321.6 ) (263.6 ) Net change in cash & cash equivalents (77.9 ) (6.5 ) Cash & cash equivalents at beginning of period 93.2 20.6 Cash & cash equivalents at end of period $ 15.3 $ 14.1 VECTREN CORPORATION AND SUBSIDIARY COMPANIES HIGHLIGHTS (millions, except per share amounts) (Unaudited) Three Months Nine Months Ended September 30 Ended September 30 2009 2008 2009 2008 REPORTED EARNINGS (LOSSES): Utility Group $ 8.7 $ 13.6 $ 71.5 $ 80.4 Non-utility Group Energy Marketing and Services (4.8 ) 10.1 6.0 12.4 Coal Mining 4.0 (0.5 ) 7.4 (1.6 ) Energy Infrastructure Services 4.6 6.0 7.6 5.5 Other Businesses (0.5 ) (5.8 ) (2.3 ) (4.2 ) Total Non-utility Operations 3.3 9.8 18.7 12.1 Corporate and Other 0.4 (0.2 ) 0.2 (0.6 ) Sub-Total Operations 12.4 23.2 90.4 91.9 Charge related to Liberty Gas Storage Investment - - (11.9 ) - Vectren Consolidated $ 12.4 $ 23.2 $ 78.5 $ 91.9 EARNINGS PER SHARE: EPS FROM OPERATIONS $ 0.15 $ 0.29 $ 1.12 $ 1.18 Charge related to Liberty Gas Storage Investment - - (0.15 ) - REPORTED EPS $ 0.15 $ 0.29 $ 0.97 $ 1.18 VECTREN CORPORATION AND SUBSIDIARY COMPANIES SELECTED GAS DISTRIBUTION OPERATING STATISTICS (Unaudited) Three Months Nine Months Ended Sep 30 Ended Sep 30 2009 2008 2009 2008 GAS OPERATING REVENUES (Millions): Residential $ 59.9 $ 85.4 $ 517.1 $ 663.7 Commercial 22.0 43.9 194.4 278.8 Industrial 10.1 12.8 39.1 49.9 Other Revenue 1.4 1.8 9.3 10.0 $ 93.4 $ 143.9 $ 759.9 $ 1,002.4 GAS MARGIN (Millions): Residential $ 42.9 $ 39.2 $ 211.7 $ 203.0 Commercial 11.9 12.4 64.2 65.3 Industrial 9.0 9.9 33.4 37.2 Other 1.6 2.2 10.0 10.9 $ 65.4 $ 63.7 $ 319.3 $ 316.4 GAS SOLD & TRANSPORTED (MMDth): Residential 3.8 3.8 49.2 52.7 Commercial 2.5 2.5 22.3 23.9 Industrial 15.3 18.4 55.1 67.5 21.6 24.7 126.6 144.1 AVERAGE GAS CUSTOMERS Residential 882,860 887,185 895,030 900,122 Commercial 81,914 82,764 83,109 83,883 Industrial 1,622 1,610 1,622 1,610 966,396 971,559 979,761 985,615 YTD WEATHERAS A PERCENT OF NORMAL: Heating Degree Days (Ohio) 104 % 101 % VECTREN CORPORATION AND SUBSIDIARY COMPANIES SELECTED ELECTRIC OPERATING STATISTICS (Unaudited) Three Months Nine Months Ended Sep 30 Ended Sep 30 2009 2008 2009 2008 ELECTRIC OPERATING REVENUES (Millions): Residential $ 52.9 $ 53.7 $ 140.9 $ 133.8 Commercial 36.4 35.2 104.7 96.4 Industrial 44.9 40.3 123.6 117.4 Municipals - - - 1.0 Other Revenue 1.6 1.7 4.6 4.9 Total Retail 135.8 130.9 373.8 353.5 Net Wholesale Revenues 7.2 17.0 26.9 48.8 $ 143.0 $ 147.9 $ 400.7 $ 402.3 ELECTRIC MARGIN (Millions): Residential $ 38.3 $ 40.7 $ 100.7 $ 100.2 Commercial 24.2 24.9 69.4 67.6 Industrial 23.3 23.0 63.6 64.5 Municipals - Other 1.5 1.6 4.3 4.6 Total Retail 87.3 90.2 238.0 236.9 Net Wholesale Margin 5.6 9.0 15.3 22.2 $ 92.9 $ 99.2 $ 253.3 $ 259.1 ELECTRICITY SOLD (GWh): Residential 421.4 462.4 1,134.0 1,182.4 Commercial 348.6 371.4 988.1 1,013.2 Industrial 620.5 619.0 1,686.9 1,859.5 Municipals - - - 44.3 Other Sales - Street Lighting 4.5 4.3 14.1 14.0 Total Retail 1,395.0 1,457.1 3,823.1 4,113.4 Wholesale 87.9 371.1 494.3 1,111.4 1,482.9 1,828.2 4,317.4 5,224.8 AVERAGE ELECTRIC CUSTOMERS Residential 122,222 122,373 122,307 122,505 Commercial 18,388 18,393 18,360 18,434 Industrial 106 103 105 102 Other 33 34 33 34 140,749 140,903 140,805 141,075 YTD WEATHERAS A PERCENT OF NORMAL: Cooling Degree Days (Indiana) 79 % 100 % 92 % 99 % Heating Degree Days (Indiana) 93 % 100 %
